

	

		III

		109th CONGRESS

		2d Session

		S. RES. 380

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Alexander (for

			 himself, Mr. Coleman,

			 Mrs. Clinton, Mr. Coburn, Mr.

			 Cochran, Mr. Domenici,

			 Mr. Graham, Mr.

			 Johnson, Ms. Landrieu,

			 Mr. Levin, Mr.

			 Pryor, Mr. Santorum,

			 Mr. Hagel, Mr.

			 Durbin, Mrs. Lincoln,

			 Mrs. Feinstein, Mr. Kennedy, Mr.

			 DeMint, Mr. Stevens,

			 Mr. Lautenberg, Mrs. Dole, Mr.

			 Reid, Ms. Cantwell,

			 Mr. McConnell, Mr. Allard, Mr.

			 Talent, Mr. Allen,

			 Mr. Menendez, Mr. Nelson of Florida, Ms.

			 Stabenow, Mr. Bunning,

			 Mr. DeWine, Mr.

			 Obama, Ms. Snowe,

			 Mr. Isakson, Mr. Kohl, and Mr.

			 Frist) submitted the following resolution; which was considered and

			 agreed to

		

		RESOLUTION

		Celebrating Black History

		  Month.

	

	

		Whereas the first African Americans were brought forcibly

			 to the shores of America as early as the 17th century;

		Whereas African Americans were enslaved in the United

			 States and subsequently faced the injustices of lynch mobs, segregation, and

			 denial of basic, fundamental rights;

		Whereas in spite of these injustices, African Americans

			 have made significant contributions to the economic, educational, political,

			 artistic, literary, scientific, and technological advancements of the United

			 States;

		Whereas in the face of these injustices, United States

			 citizens of all races distinguished themselves in their commitment to the

			 ideals on which the United States was founded, and fought for the rights of

			 African Americans;

		Whereas the greatness of the United States is reflected in

			 the contributions of African Americans in all walks of life throughout the

			 history of the United States, including through—

			(1)the writings of

			 Booker T. Washington, James Baldwin, Ralph Ellison, and Alex Haley;

			(2)the music of

			 Mahalia Jackson, Billie Holiday, and Duke Ellington;

			(3)the resolve of

			 athletes such as Jackie Robinson, Jesse Owens, and Muhammed Ali;

			(4)the vision of

			 leaders such as Frederick Douglass, Thurgood Marshall, and Martin Luther King,

			 Jr.; and

			(5)the bravery of

			 those who stood on the front lines in the battle against oppression, such as

			 Sojourner Truth and Rosa Parks;

			Whereas the United States of America was conceived, as

			 stated in the Declaration of Independence, as a new country dedicated to the

			 proposition that all Men are created equal, that they are endowed by

			 their Creator with certain inalienable Rights, that among these are Life,

			 Liberty and the Pursuit of Happiness;

		Whereas United States citizens of all races demonstrate

			 their commitment to that proposition through actions such as those of—

			(1)Allan Pinkerton,

			 Thomas Garrett, and the Rev. John Rankin, who served as conductors in the

			 Underground Railroad;

			(2)Harriet Beecher

			 Stowe, who shined a light on the injustices of slavery;

			(3)President Abraham

			 Lincoln, who issued the Emancipation Proclamation, and Senator Lyman Trumbull,

			 who introduced the 13th Amendment to the Constitution of the United

			 States;

			(4)President Lyndon

			 B. Johnson, Chief Justice Earl Warren, Senator Mike Mansfield, and Senator

			 Hubert Humphrey, who fought to end segregation and the denial of civil rights

			 to African Americans; and

			(5)Americans of all

			 races who marched side-by-side with African Americans during the civil rights

			 movement;

			Whereas, since its founding, the United States has been an

			 imperfect work in making progress towards those noble goals;

		Whereas the history of the United States is the story of a

			 people regularly affirming high ideals, striving to reach them but often

			 failing, and then struggling to come to terms with the disappointment of that

			 failure before recommitting themselves to trying again;

		Whereas, from the beginning of our Nation, the most

			 conspicuous and persistent failure of United States citizens to reach those

			 noble goals has been the enslavement of African Americans and the resulting

			 racism;

		Whereas the crime of lynching succeeded slavery as the

			 ultimate expression of racism in the United States following

			 Reconstruction;

		Whereas the Federal Government failed to put an end to

			 slavery until the ratification of the 13th Amendment in 1865, repeatedly failed

			 to enact a Federal anti-lynching law, and still struggles to deal with the

			 evils of racism; and

		Whereas the fact that 61 percent of African American 4th

			 graders read at a below basic level and only 16 percent of native born African

			 Americans have earned a Bachelor's degree, 50 percent of all new HIV cases are

			 reported in African Americans, and the leading cause of death for African

			 American males ages 15 to 34 is homicide, demonstrates that the United States

			 continues to struggle to reach the high ideal of equal opportunity for all

			 citizens of the United States: Now, therefore, be it

		

	

		That the Senate—

			(1)acknowledges the

			 tragedies of slavery, lynching, and segregation, and condemns them as an

			 infringement on human liberty and equal opportunity so that they will stand

			 forever as a reminder of what can happen when the citizens of the United States

			 fail to live up to their noble goals;

			(2)honors those

			 United States citizens who—

				(A)risked their

			 lives during the time of slavery, lynching, and segregation in the Underground

			 Railroad and in other efforts to assist fugitive slaves and other African

			 Americans who might have been targets and victims of lynch mobs; and

				(B)those who have

			 stood beside African Americans in the fight for equal opportunity that

			 continues to this day;

				(3)reaffirms its

			 commitment to the founding principles of the United States of America that

			 all Men are created equal, that they are endowed by their Creator with

			 certain inalienable Rights, that among these are Life, Liberty, and the Pursuit

			 of Happiness;

			(4)commits itself to

			 addressing those situations in which the African American community struggles

			 with disparities in education, health care, and other areas where the Federal

			 Government can help improve conditions for all citizens of the United States;

			 and

			(5)calls on the

			 citizens of the United States to observe Black History Month with appropriate

			 programs, ceremonies, and activities.

			

